99 F.3d 1129
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Louis C. JOHNSON, Plaintiff--Appellant,v.Levester THOMPSON, M.D., Defendant--Appellee.
No. 96-6849.
United States Court of Appeals, Fourth Circuit.
Oct. 24, 1996.

Louis C. Johnson, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals the district court's order denying Appellant's Fed.R.Civ.P. 60(b) motion.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Johnson v. Thompson, No. CA-96-345 (E.D.Va. May 2, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED